Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001320
                                                       04-DEC-2014
                                                       09:14 AM




                          SCPW-14-0001320

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     HENRY M. NOA, Petitioner,

                                vs.

  THE HONORABLE KELSEY T. KAWANO, Judge of the District Court
   of the Second Circuit, State of Hawai#i, Respondent Judge,

                                and

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                     (CASE NO. 2DCW-14-0000523)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Henry M. Noa’s
petition for a writ of mandamus, filed on November 24, 2014, and
the record, it appears that Petitioner fails to demonstrate that
he has a clear and indisputable right to the requested relief,
that he lacks alternative means to seek relief, or that the
Respondent Judge committed a flagrant and manifest abuse of
discretion in denying the motion to dismiss and setting the
matter for trial.   Petitioner, therefore, is not entitled to a
writ of mandamus.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action); Honolulu Advertiser, Inc. v. Takao, 59 Haw.
237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is not
intended to supersede the legal discretionary authority of the
trial courts, cure a mere legal error, or serve as a legal remedy
in lieu of normal appellate procedure; rather, it is meant to
restrain a judge of an inferior court who has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act).   Accordingly,
           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
           DATED: Honolulu, Hawai#i, December 4, 2014.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2